COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00028-CV


Bryan L. Walter                            §    From the 325th District Court

                                           §    of Tarrant County (325-482523-10)
v.
                                           §    June 27, 2013
Donald E. Teller, Jr. and Sonya Dee
Jennings                                   §    Opinion by Justice Meier

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order. The order is modified to remove any

reference to chapter 9 of the civil practice and remedies code. It is ordered that

the order of the trial court is affirmed as modified.

      We further hold that Appellant Bryan L. Walter’s appeal is unsuccessful,

and the trial court’s conditional award of $15,000 in appellate attorney’s fees to

Donald E. Teller, Jr., Sonya Dee Jennings’s attorney, is now unconditional.

Therefore, pursuant to the trial court’s order, Appellant Bryan L. Walter shall pay

to Appellee Donald E. Teller, Jr. the sum of $15,000 in appellate attorney’s fees.
      It is further ordered that Appellant Bryan L. Walter shall pay all costs of this

appeal, for which let execution issue.




                                     SECOND DISTRICT COURT OF APPEALS

                                     By _________________________________
                                        Justice Bill Meier